      Case 2:19-bk-50766            Doc 28 Filed 04/12/19 Entered 04/13/19 00:28:01                     Desc
                                  Imaged Certificate of Notice Page 1 of 2
Form a0nproc5
(Rev. 07/12)

                                          United States Bankruptcy Court
                                             Southern District of Ohio
                                               170 North High Street
                                            Columbus, OH 43215−2414


In     Exceptional Innovation, Inc.                       Case No.: 2:19−bk−50766
Re:
                Debtor(s)                                 Chapter: 7
SSN/TAX ID:
       42−1623444                                         Judge: John E. Hoffman Jr.




                              Notice of Failure to Comply With ECF Procedure 5 And
                            Order Preserving Initial Filing Date Upon Timely Compliance



    The following document(s) has(have) been scanned and therefore transmitted without complying with ECF
Procedure 5, which requires all transmitted documents to contain Electronically Generated Text (ECF Procedure
5(a),(b)), with certain exceptions not applicable (ECF Procedure 5(c));

[25] Trustee's Abandonment of all Business Assets Filed by Interested Party Deutsche Bank Trust Company
                                                Americas.

    For the document(s) to be effectively filed, the document(s) must be re−transmitted as Electronically Generated
Text in compliance with ECF Procedure 5 not later than FOURTEEN (14) days from the date of this order. If the
word "Substitute" is included in the title of the re−transmitted document(s), and the document is re−transmitted
using the "Substitute PDF" docketing event, the date of the original transmission shall be deemed the filing date of
the substitute document(s).


   IT IS SO ORDERED.



Dated: April 10, 2019

                                                          /s/ BY THE COURT
            Case 2:19-bk-50766             Doc 28 Filed 04/12/19 Entered 04/13/19 00:28:01                                Desc
                                         Imaged Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                 Southern District of Ohio
In re:                                                                                                     Case No. 19-50766-jeh
Exceptional Innovation, Inc.                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0648-2                  User: rosanop                      Page 1 of 1                          Date Rcvd: Apr 10, 2019
                                      Form ID: a0nproc5                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 12, 2019.
db             +Exceptional Innovation, Inc.,   480 Olde Worthington Rd., Suite 350,
                 Westerville, OH 43082-7067

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 10, 2019 at the address(es) listed below:
              Alexis C Beachdell    on behalf of Creditor   Guest Tek Interactive Entertainment Ltd.
               abeachdell@bakerlaw.com
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Christal Caudill     on behalf of Trustee Christal L Caudill clcaudill@caudill-law.com
              Christal L Caudill    trusteepleadings@caudill-law.com, ccaudill@ecf.axosfs.com
              J Matthew Fisher    on behalf of Debtor   Exceptional Innovation, Inc. fisher@aksnlaw.com,
               doan@aksnlaw.com
              Jonathan S Hawkins    on behalf of Interested Party    Deutsche Bank Trust Company Americas
               jonathan.hawkins@thompsonhine.com, mary.hicks@thompsonhine.com;ECFDocket@thompsonhine.com
              Larry J. McClatchey    on behalf of Creditor   SQN Capital Management, LLC
               lmcclatchey@keglerbrown.com, hmckinley@keglerbrown.com
              Michael R Stavnicky    on behalf of Creditor   CMC Industrial 1, LLC mstavnicky@smdklaw.com
                                                                                              TOTAL: 8
